[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: STATE'S MOTION TO VIDEOTAPE TESTIMONY OF MINOR COMPLAINANT
The State has moved the court under Section 54-86 (g)(a), General Statutes, for permission to videotape the testimony of the minor complainant outside the presence of the defendant.
The court heard evidence and testimony regarding the motion including the testimony of Dr. Suzanne M. Sgroi, whose written report was marked as State's Ex. 1.
The State filed a memorandum and a supplemental memorandum in support of the motion and the child's guardian ad litem made an oral report to the court and also filed a memorandum in support of the motion.
Having heard the evidence and testimony and having considered the criteria of Section 54-86 (g)(a) and the relevant case law, the court finds that the if required to testify in open court the child would be so intimidated,, or otherwise inhibited, by the physical presence of the defendant that the trust worthiness of the victim's testimony would be called into question.
The motion is granted and the State is further order to make provision for the videotaping of the minor child including provision for the defendant's involvement as permitted by statute.
By the Court,
Joseph W. Doherty, Judge